

116 HR 8790 IH: 2020 WHIP+ Reauthorization Act
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8790IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Thompson of California (for himself, Mr. Panetta, Ms. Lee of California, Mr. DeFazio, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo extend the wildfire and hurricane indemnity program to cover certain crop losses in calendar year 2020, and for other purposes.1.Short titleThis Act may be cited as the 2020 WHIP+ Reauthorization Act. 2.Crop losses occurring in calendar year 2020Amounts appropriated by section 791(d) of division B of Public Law 116–94 shall also be made available for necessary expenses related to losses of crops (including smoke-tainted wine grapes) as a consequence of wildfires occurring in calendar year 2020 in the same manner as other crop losses under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in title I of the Additional Supplemental Appropriations for Disaster Relief Act, 2019 (Public Law 116–20). 